Blackford, J.
Assumpsit by Archer against the board of commissioners of Allen county. There are four counts in the declaration. Two of the counts are founded on a special contract relative to the making of bricks by the plaintiff for the defendants. The other counts are for bricks sold and delivered to the defendants by the plaintiff. General demurrer to the declaration,, and judgment for the defendants.
The declaration, in this case, cannot be sustained. The defendants are only charged in their corporate capacity. No act of theffs, relative to the subject-matter of this action, could render them liable.in their character of commissioners, unless such act was done by them at a regular meeting of the board'at the time fixed by law. The declaration does riot show any' act of the commissioners done at such a time; and it is consequently insufficient.

Per Curiam.

The judgment is'affirmed with costs.